Order filed, June 11, 2013.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                              NO. 14-13-00129-CV
                                ____________

             ACE PARKING MANAGEMENT, INC., Appellant

                                      V.

MAIN STREET PARKING, LIMITED AND BRANTLEY MINOR, Appellee

                                 ____________

                              NO. 14-13-00195-CV
                                ____________

                      BRANTLEY MINOR, Appellant

                                      V.

             ACE PARKING MANAGEMENT, INC., Appellee


                   On Appeal from the 80th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2009-50648
                                     ORDER

      The reporter’s record in this case was due May 20, 2013. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Marcia Barnett, the substitute court reporter, to file the record in
this appeal within 30 days of the date of this order with NO FURTHER
EXTENSIONS.

                                  PER CURIAM